Citation Nr: 0710086	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  01-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability, due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The appellant had recognized guerilla service from December 
1944 to November 1945.  

The issue of the appellant's entitlement to a total 
disability rating for compensation based on individual 
unemployability, due to service-connected disabilities 
(TDIU), was most recently before the Board of Veterans' 
Appeals (Board) in September 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, for 
additional development as to an inextricably intertwined 
claim of entitlement to service connection for headaches, 
secondary to service-connected residuals of shell fragment 
wound of the right forehead.  That intertwined matter, as 
well as other issues raised by the veteran on remand as to 
his entitlement to service connection for a psychiatric 
disorder in various forms and for an increased rating for 
residuals of a shell fragment wound of the right forehead, 
were denied by the RO in its rating decision of August 2006.  
Following the RO's notice to the veteran of the actions taken 
in August 2006, there is no indication in the record that the 
veteran has sought to enter a notice of disagreement as to 
any adverse action, and, as such, the appeal involving the 
veteran's TDIU entitlement has been returned to the Board for 
final action.  

In March 2007, the veteran moved the Board to advance his 
case on its docket.  Such motion has since been allowed by 
the Board and expedited consideration of the instant appeal 
has followed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has three service-connected disabilities 
which encompass residuals of a shell fragment wound of the 
right shoulder, evaluated as 20 percent disabling; residuals 
of a shell fragment wound of the right forehead, evaluated as 
10 percent disabling; and residuals of a shell fragment wound 
of the right scapular region, evaluated as 10 percent 
disabling.  

3.  Since November 1999, a combined schedular disability 
evaluation of 40 percent has remained in effect for service-
connected disabilities.  

4.  The combined disability evaluation of 40 percent fails to 
meet the schedular requirements for TDIU entitlement.  

5.  The veteran reports having a second grade education and 
no work experience since his discharge from military service.  

6.  The veteran's service-connected disabilities, alone, do 
not render him unemployable considering his educational and 
occupational background.


CONCLUSION OF LAW

The scheduler criteria for the assignment of a TDIU have not 
been met, and the evidence does not warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 3.340, 3.341, 4.3, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Pre-VCAA notice was furnished to the 
veteran by the RO's letter of January 2000, wherein he was 
advised of the evidentiary requirements for a grant of TDIU 
entitlement and such was followed by the RO's initial 
adjudication of his TDIU claim in August 2000.  In letters, 
dated in February 2005 and March 2006, formal VCAA notice was 
provided to the veteran.  Included in the foregoing was 
written notice of the information and evidence needed to 
substantiate and complete the veteran's claim for increase, 
notice of what part of that evidence is to be provided by 
him, and notice of what part VA will attempt to obtain for 
the veteran.  The veteran was thereby notified that he should 
submit all pertinent evidence in his possession.  Notice of 
the holding in Dingess/Hartman is shown to have been issued 
to the veteran through the RO's correspondence of November 
2006.

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the initial adjudication of the veteran's TDIU claim 
was entered prior to the date that the VCAA became law; 
however, it is evident that the claim was readjudicated by VA 
after VCAA notice was furnished, except for that pertaining 
to Dingess-Hartman.  See Supplemental Statement of the Case 
(SSOC) issued in October 2006; Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of a 
notification defect).

Notice as to disability ratings or effective dates pursuant 
to Dingess/Hartman was not timely, but any error as to notice 
under Dingess/Hartman is found to be harmless, given that 
there is no factual predicate for a grant of a TDIU in this 
instance.  It is therefore determined that prejudice would 
not result to the veteran were the Board to enter a final 
decision as to the matter herein addressed on its merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It, too, 
is noted that neither the veteran, nor his representative, 
challenges the timing or content of any notice provided, and 
it is not contended by either that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes many examination and 
treatment records compiled by VA and non-VA medical personnel 
during postservice years.  Moreover, the veteran has not 
indicated that there is any additional evidence that has not 
been obtained that is relevant to his claim.  

The record reflects that no VA medical examination to 
determine the veteran's TDIU entitlement was undertaken 
during the course of the instant appeal.  One or more VA 
medical evaluations were conducted for the evaluation of 
existing or claimed disabilities, which comprised issues 
previously on appeal concurrently with the veteran's TDIU 
claim and for which final action by VA was previously taken.  
The RO advised the veteran in July 2006 that a VA examination 
was needed to assist VA in determining his TDIU entitlement 
and such an evaluation was then scheduled to occur.  But, 
prior to its occurrence, the veteran advised the RO that he 
was unable to travel long distances, as would be required for 
the requested evaluation, and that he had previously appeared 
for and submitted to several VA medical examinations.  On the 
basis of the veteran's failure to appear for an examination, 
his scheduled evaluation was cancelled, and inasmuch as his 
inability to present for the examination is proffered to be 
based on physical limitations, resort to 38 C.F.R. § 3.655 
(2006) is not indicated.  Accordingly, this matter must be 
decided on the basis of the evidence already of record, which 
is such as to permit entry of an appellate decision.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Merits of the TDIU Claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word "substantially" suggests an intent to impart flexibility 
into a determination of the veteran's overall employability, 
as opposed to requiring the appellant to prove that he is 100 
percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001).

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In the matter at hand, service connection has been 
established for three disabilities, as follows:  Residuals of 
a shell fragment wound of the right shoulder, with injury to 
Muscle Groups II, III, and IV, evaluated as 20 percent 
disabling since December 1974; residuals of a shell fragment 
wound of the right forehead, evaluated as 10 percent 
disabling since December 1974; and residuals of a shell 
fragment wound of the right scapular region, with injury to 
Muscle Group I, evaluated as 10 percent disabling since 
November 1999.  A combined disability evaluation of 40 
percent has remained in effect since November 1999.  On that 
basis, the schedular requirements for the assignment of a 
TDIU set forth in 38 C.F.R. § 4.16(a), are not met.

The question thus presented by the veteran's appeal is 
whether, on the basis of extraschedular criteria, he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  The 
veteran asserts that he is entitled to a TDIU on the basis of 
extraschedular criteria, noting prolonged hospitalizations 
for treatment of his service-connected disabilities and also 
for entities, such as hypertension, ischemic heart disease, a 
peptic ulcer, and rheumatism.  He further alleges that 
service-connected disabilities markedly interfere with his 
ability to engage in gainful work activity and that it would 
not be unreasonable to find him entitled to a TDIU, as he is 
sickly and old.  

In his TDIU application filed in February 2000, the veteran 
reported having completed two years of formal schooling.  In 
a prior application for VA compensation submitted in June 
1955, a formal education totaling four years of schooling is 
shown.  No past work experience of any type is indicated.  

The fact that the veteran's three service-connected 
disabilities combine to a 40 percent evaluation indicates 
recognition by VA that there is present significant resulting 
disability and a corresponding industrial impairment.  See 38 
C.F.R. § 4.1.  Such rating, however, is not dispositive of 
the question of whether service-connected disabilities 
preclude the veteran from securing and following a 
substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Contrary to his assertions that his age should be factored in 
to any determination as to his unemployability, it is noted 
that 38 C.F.R. § 3.341(a) and 38 C.F.R. § 4.19 (2006) mandate 
that, if the disability is less than total, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  Likewise, the veteran's contention that 
consideration be accorded his nonservice-connected 
disabilities, such as heart or cardiovascular disorders and 
peptic ulcer disease, in finding him unemployable on an 
extraschedular basis is erroneous.  The effects of 
nonservice-connected disabilities of the veteran cannot be 
considered in this matter by regulation (38 C.F.R. § 4.19); 
the focus is upon the effects of the veteran's service-
connected disabilities on his ability to work.  38 C.F.R. 
§ 3.341(a); see also, e.g., Blackburn v. Brown, 4 Vet. App. 
395, 398 (1993). 

Notwithstanding the veteran's extended unemployment since his 
period of recognized guerilla service, such unemployment is 
not dispositive of the question of the veteran's 
employability.  It is significant that no evidence is 
presented from any prospective employer with whom the veteran 
sought to obtain work, or from any medical professional, 
indicating that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  An attempt was made by VA in July 
2006 to obtain a medical examination and opinion as to the 
veteran's TDIU entitlement, but such examination was not 
undertaken or the opinion obtained, based on the veteran's 
report that he was unable for medical reasons to travel long 
distances.  

Examination and treatment reports of record, which were 
compiled by VA and non-VA sources, do not demonstrate the 
veteran's inability to pursue a substantially gainful 
occupation solely as a result of service-connected 
disabilities.  The only evidence in support of the veteran's 
arguments are his own assessments with respect to his 
inability to work, as set forth in private examination and 
treatment reports compiled in 1975, 1976, and 1968, long 
before the veteran's submission in November 1999 of the TDIU 
claim herein under consideration, and elsewhere.  Rather, the 
medial data on file delineate the presence of many 
nonservice-connected entities, including coronary artery 
disease, a myocardial infarction, congestive heart failure, 
cardiac arrhythmia, and peptic ulcer disease, all of which 
have an adverse effect upon the veteran's employability.  

On a VA joints examination conducted in June 2004, the 
examiner found only a slight interference in daily activities 
and usual occupation with respect to the veteran's existing 
right shoulder and scapula disorders, while a VA muscles 
examination at the same time identified a slight to moderate 
interference with daily activities and usual occupation.  On 
a VA scars examination in January 2001, nonservice-connected 
ailments, such as a heart disease and peptic ulcer disease, 
as well as frequent attacks of joint pains, was noted to 
render the veteran unemployable.  When evaluated by VA in May 
2000, the veteran's injuries to the right shoulder and right 
forehead were found to be nondisabling on pain free days, and 
it was also set forth that the veteran had ceased to be a 
farmer in the early 1970s and that he had previously been 
able to plant his fields when pain free.  

While the undersigned is sympathetic to the veteran's 
concerns, his assertions that he is rendered unemployable by 
reason of service-connected disabilities are unsupported and 
otherwise contrary to the evidence contained within the 
claims folder.  The record does not otherwise document the 
presence of functional limitations imposed by his service-
connected disabilities which would preclude his securing and 
maintaining a substantially gainful occupation, despite his 
limited educational and occupational background.  On that 
basis, referral for assignment of a TDIU on an extraschedular 
basis is not warranted.  

As a preponderance of the evidence is against the veteran's 
claim for a TDIU, to include a referral for assignment of 
such a rating on an extraschedular basis, the benefit-of-the-
doubt rule is inapplicable and the benefit sought on appeal 
must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


